Citation Nr: 0417619	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  92-10 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of broncho-
pneumonia, to include a right lung scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's application to 
reopen a claim of service connection for residuals of 
broncho-pneumonia, including a right lung scar.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in November 
2000, the Board granted the veteran's appeal to the extent it 
reopened his claim of service connection for residuals of 
broncho-pneumonia, to include a right lung scar, and remanded 
the matter for further development and de novo consideration 
by the RO.  In August 2003, the Board remanded the matter to 
the RO.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for chronic bronchial 
asthma, which is evaluated as 60 percent disabling.

2.  The medical evidence shows that the veteran's right lung 
scarring was neither caused nor aggravated by his service-
connected bronchial asthma, and that he has no residuals 
related to his in-service pneumonia.


CONCLUSION OF LAW

The veteran has no residuals of his in-service pneumonia, to 
include right lung scarring, that were incurred in or 
aggravated by active service, nor is any condition due to or 
the result of the veteran's service-connected bronchial 
asthma.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for residuals of broncho-pneumonia, to 
include right lung scarring, and that the requirements of the 
VCAA have been satisfied.

In April 2002 the veteran was provided with a VA examination 
to determine the nature and extent of any residuals of his 
in-service broncho-pneumonia, to include right lung scarring, 
and to obtain an opinion as to the etiology of this 
condition.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, in February 2003 another VA physician prepared 
an addendum to that report addressing the etiology of the 
veteran's right lung scarring, and in May 2003, the April 
2002 VA examiner prepared another report discussing this 
issue based on his further review of the claims folder.  VA 
has also associated with the claims folder pertinent private 
records of the veteran care for his lung problems.

In addition, the veteran and his representative have been 
provided with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially advised them of the evidence needed by the 
veteran to prevail on the claim.  In an April 2001 letter, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  By way of these communications, VA 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any additional evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The service medical records show that in September 1959, the 
veteran complained of having three days of productive 
coughing.  Following clinical evaluation, the examiner's 
assessment was probable right upper lobe infiltrate.  In 
February 1960, the veteran was hospitalized for evaluation of 
possible pneumonia; the diagnosis was an upper respiratory 
infection, and the examiner reported that pneumonia was not 
found.  A medical note, dated in March 1960, included a 
diagnosis of pneumonia of the middle lobe of the right lung 
of an undetermined cause and type.  The examiner opined that 
the pneumonia was probably bacterial.  A medical note, dated 
in April 1960, reflects that the veteran had been admitted to 
the hospital in late March 1960, and states that the final 
diagnosis was pneumonia of the middle lobe of the right lung 
of undetermined etiology.  

On medical board examination in March 1960, the examiner 
indicated that the veteran was wheezing and had difficulty 
breathing.  The veteran was hospitalized in July 1960 
complaining of shortness of breath and a wheezing in his 
chest.  X-ray study of his chest in August 1960 showed a 
peribronchial infiltration in the perihilar region on the 
left, which was thought to be consistent with a nonspecific 
pneumonitis.  Subsequent X-ray study two weeks later revealed 
practically complete clearing of the veteran's chest.  A 
chest X-ray performed in September 1960 showed a normal 
chest.  Final diagnoses reported in December 1960 in 
conjunction with the veteran's discharge from service 
included asthma due to an undetermined allergen and broncho-
pneumonia on the right, of undetermined cause.  

At a February 1961 VA medical examination, the veteran 
complained of shortness of breath on exertion and coughing at 
times.  An X-ray of the veteran's chest showed evidence of a 
small azygos lobe.  The examiner reported that there was no 
parenchymal infiltration in either lung.  The costophrenic 
angles were clear, and diaphragmatic contours were regular.  
The diagnoses included mild bronchial asthma and a conclusion 
that there was no evidence of pneumonia.  

In a March 1961 rating decision, the RO denied service 
connection for pneumonia; in that same rating action, the RO 
granted service connection for chronic, mild bronchial asthma 
and assigned an initial 10 percent rating, effective December 
24, 1960.  

A February 1962 X-ray study performed at a private hospital 
revealed a pleural effusion in the veteran's right lung 
field.  The veteran gave a history of having an upper 
respiratory infection one month prior to his hospital 
admission.  He subsequently complained of right back pain, 
which the examiner indicated corresponded to the inferior 
lower lobe of the right lung.  An X-ray study of the 
veteran's chest in March 1962 revealed a right pleural 
effusion, which was noted as unchanged from similar findings 
reported in February 1962.  A chest X-ray performed three 
days later showed no change except evidence of pleural 
thickening around the right lung.  The final diagnoses 
included pleurisy of idiopathic origin that was treated and 
improved.  

At an August 1991 VA examination, the veteran complained of 
having shortness of breath and pain in his right lung.  X-ray 
study of the veteran's chest in October 1991 disclosed 
extensive pleural thickening along the periphery of the left 
lower hemithorax.  There was no evidence of active 
parenchymal disease.  The examiner's conclusion was pleural 
thickening in the left base, and no active disease.  

During a November 1994 VA examination, the veteran gave a 
history of having had pneumonia thirty years earlier, with 
pleurisy, and complained of having sharp pains in the area of 
unspecified scars.  X-ray study of the chest revealed a 
small, left-sided pleural effusion.  There was no infiltrate 
noted.  

A report of a VA X-ray study of the veteran's chest in April 
1998 revealed apparent pleural thickening that had increased 
since a prior study.  

In May 1998, the veteran's representative submitted a 
statement requesting that the claim of service connection for 
residuals of broncho-pneumonia be reopened, asserting that he 
had symptoms, including a right lung scar, that were 
residuals of his in-service pneumonia.

At a July 1998 VA examination, the veteran reported having 
had pneumonia intermittently for approximately one year 
during service and having had extensive hospitalization to 
treat this disease.  He also stated that he had a scar in his 
lung.  In addition, the veteran complained of having 
shortness of breath on exertion and an occasional productive 
cough.  A chest X-ray performed in conjunction with the VA 
examination.  The examiner compared the X-ray study of the 
veteran's chest in July 1998 with a November 1994 X-ray of 
the veteran's chest and noted that the July 1998 study was 
limited in usefulness due to underpenetration.  The lung 
fields were free of acute infiltrates or effusions.  The 
examiner reported evidence of blunting of the costophrenic 
angle, and pleural thickening.  Pleural thickening was also 
noted in the projection of the left lower lobe.  The examiner 
indicated that, due to underpenetration, it was difficult to 
determine whether there was calcification of the pleural 
plaques.  The examiner's impressions were that the study was 
of limited usefulness due to underpenetration, there were no 
acute infiltrates of the lungs, and there was pleural 
thickening of the left lung.  

In a September 1998 statement, the veteran's representative 
asserted, in effect, that following the VA examination of the 
veteran in July 1998, it was unclear whether the veteran has 
identifiable residuals of the pneumonia for which he was 
treated in service.  The veteran's representative requested 
that the RO obtain a medical opinion regarding the presence 
of identifiable residuals of pneumonia from the physician who 
performed the VA examination of the veteran in July 1998.  

In the July 1999 SOC, the RO indicated that the July 1998 VA 
examination of the veteran did not show any active laryngeal 
or pharyngeal disease.  The RO noted that the February 1961 
VA examination did not show that the veteran had pneumonia, 
and there was no medical evidence of record to show that he 
has a scar on his right lung.  

In August 1999, the veteran's representative submitted a 
letter from Dr. Teresa Thomas in which she stated that she 
had performed an examination of the veteran.  She indicated 
that the veteran provided a history of having a scar on his 
lung resulting from pleurisy and pneumonia, and that he had 
very little insight into his medical problems.  

In a November 2000 decision, the Board reopened the veteran's 
claim of service connection for residuals of broncho-
pneumonia, to include a right lung scar, and remanded the 
matter for further development, including instructing the RO 
to schedule him for an examination to determine whether he 
had any residuals of his in-service pneumonia, to 
specifically include a scar on the right lung.

Thereafter, the veteran submitted a January 2001 report 
prepared by Dr. Theresa Thomas in which she stated that he 
had reported that he had a right lung scar.  She indicated 
that there was no medical evidence of such a scar but that 
pulmonary function tests revealed that he had emphysema, 
which she stated might be a residual of his pneumonia or his 
current smoking.

In April 2002, the veteran was afforded a formal VA 
respiratory examination.  At the outset of his report, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  He discussed the veteran's pertinent medical 
history, observing that he had had pneumonia during service, 
and pointing out that there was no medical evidence of 
pleurisy.  In addition, he stated that the veteran reported 
having a right lung scar.  Following his examination of the 
veteran, the examiner indicated that the veteran had right-
sided pneumonia during service and the scar tissue was 
present on the left side and that this left-sided scarring 
was not related to his history of right-sided pneumonia.

After the veteran challenged the adequacy of the April 2002 
VA examination, the RO requested that the veteran's claims 
folder be reviewed by another VA physician; in a February 
2003 addendum, another VA examiner noted that an April 2002 
X-ray revealed that the veteran had no right-sided 
abnormality.  The examiner opined that the veteran's left-
sided calcification was not related to his in-service 
pneumonia.

In May 2003, the physician who performed the April 2002 VA 
examination prepared a report based on his review of the 
veteran's records, including Dr. Thomas' report, his April 
2002 VA examination report and the February 2003 addendum.  

The physician noted that despite the veteran's report, there 
was no medical evidence that he had pleurisy, just right-
sided pneumonia.  The examiner stated that even if the 
veteran had had pleurisy, which he reiterated there was no 
evidence of, given that it was on his left side, it might 
cause left-sided, rather than right-sided scarring.  He 
reiterated that right-sided pneumonia would not cause left-
sided scarring or pleural calcification.  With respect to his 
emphysema, the examiner stated that was most likely due to 
his longstanding history of smoking or alpha 1 antitrypsin 
deficiency, rather than to his history of broncho-pneumonia 
or pleurisy.

Finally, in written argument dated in March and May 2004, the 
veteran's representative acknowledged the medical evidence 
discussed above but requested that VA resolve all reasonable 
doubt in the veteran's favor and grant service connection for 
residuals of broncho-pneumonia.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that the Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the 
Court offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

The service medical records show that the veteran suffered 
from pneumonia during service.  Further, the post-service 
evidence uniformly reflects that the veteran has not had 
pneumonia since that time and that he has no residuals 
related to that condition, including scarring of the right 
lung.  As such, the Board concludes that the veteran's claim 
of service connection for residuals of broncho-pneumonia, to 
include a right lung scar, must be denied.

In reaching this determination, the Board points out that the 
only evidence even suggesting that the veteran might have a 
residual of his in-service pneumonia is in Dr. Thomas' 
January 2001.  In that report, however, Dr. Thomas indicated 
that his emphysema might also be due to his smoking.  
Moreover, she stated that despite the veteran's report, there 
was no evidence that he had a right lung scar.  As such, her 
January 2001 report is not very supportive of the veteran's 
claim.

The Board observes that the evidence against the claim is 
much more persuasive and abundant.  In this regard, the Board 
notes, at the outset, that in contrast to Dr. Thomas, who was 
equivocal in her assessment, the examiners who prepared the 
April 2002 VA examination report, the February 2003 addendum 
and the May 2003 report all reviewed the veteran's claims 
folder in detail.  In the April 2002 VA examination report, 
the physician stated that there was no evidence that the 
veteran had pleurisy.  Further, he explained that the 
veteran's left-sided scarring was not related to his in-
service right-sided pneumonia.  In addition, in the February 
2003 addendum to that report, another VA examiner opined that 
the veteran's left-sided calcification was also not related 
to his in-service pneumonia.  Moreover, in the May 2003 
report, the VA physician reiterated there was no medical 
evidence that he had pleurisy, just right-sided pneumonia, 
and ruled out any connection between left-sided scarring or 
pleural calcification and right-sided pneumonia.  He also 
opined that the veteran's emphysema was most likely due to 
his longstanding history of smoking rather than to his 
history of broncho-pneumonia or pleurisy.

In light of the foregoing, the Board must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran's has any residuals of his in-
service pneumonia.  In this regard, the Board notes that, as 
a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for residuals of broncho-pneumonia, to include a 
right lung scar.


ORDER

Service connection for residuals of broncho-pneumonia, to 
include a right lung scar, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



